Citation Nr: 1139356	
Decision Date: 10/24/11    Archive Date: 11/07/11

DOCKET NO.  09-19 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a sinus disorder. 

2.  Entitlement to service connection for a lumbar spine disorder. 

3.  Entitlement to a compensable evaluation for carpal tunnel syndrome of the right hand.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife 


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Navy from November 1961 to October 1981. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida (RO).  The rating decision, continued a noncompensable evaluation for carpal tunnel syndrome of the right hand and denied service connection for a sinus disorder and a lumbar spine disorder. 

The issue of entitlement to a compensable evaluation for carpal tunnel syndrome of the right hand and service connection for a lumbar spine disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran has a current diagnosis for chronic allergic sinusitis and rhinitis. 

2.  Giving the Veteran the benefit of the doubt, the evidence of record shows his chronic allergic sinusitis and rhinitis were incurred during service. 






CONCLUSION OF LAW

Resolving all doubt in the Veteran's favor, the criteria for service connection for chronic allergic sinusitis and rhinitis has been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  VA's Duty to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Here, in view of the Boards favorable decision to grant service connection for chronic allergic sinusitis and rhinitis, any further discussion as to any lapses in duties to assist and notify, or regarding whether the Veteran was prejudiced by any such lapses, would serve no useful purpose.  

2.  Service Connection 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  See 38 C.F.R. § 3.303(b).  The chronicity provision of 38 U.S.C.A. § 3.303(b) is applicable where the evidence, regardless of its date, shows that the Veteran had a chronic condition in service or during an applicable presumption period and still has such condition.  Such evidence must be medical unless it relates to a condition as to which, under the Court's case law, lay observation is competent.  Savage v. Gober, 10 Vet. App. 488, 498 (1997).  

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To prevail on the issue of service connection, generally, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a) (West 2002); Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2010).  If there is at least an approximate balance of positive and negative evidence regarding any issue material to the claim, the claimant shall be given the benefit of the doubt in resolving each such issue.  38 U.S.C.A. § 5107 (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102 (2010).  On the other hand, if the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365.

In this case, the Veteran seeks entitlement to service connection for a sinus disorder.  He contends that his current sinus disorder had an onset in service, and he has credibly testified that he has experienced sinus-related problems approximately once a month since his period of service.   

The Veteran's service treatment records are replete with complaints of, and treatments for, sinus and cold problems, and some of these records show a diagnosis of sinusitis.  While the report of an April 1981 examination prior to separation shows a normal sinus evaluation, the associated report of medical history shows complaints of chronic colds, and the examiner recorded a diagnosis of sinusitis.    

The Veteran filed a claim for service connection for a sinus disorder in 2008.  

In April 2008, the Veteran was afforded a VA examination.  In that examination report, the examiner noted the Veteran's reported history of sinus-related problems since his period of service.  It was also noted that a review of the available evidence revealed a small number of complaints for sinus problems since his separation from service.  The examiner noted that the available post-service treatment records do not show any sinus problems until April 1990, when the Veteran was diagnosed with sinusitis after he presented with complaints of right ear pressure and nasal congestion.  The examiner also noted that the treatment records dated through 1994 continue to show complaints of sinus-related problems.  

On physical examination, the April 2008 examiner observed that there was extensive turbinate hypertrophy with deviation of the nasal septum.  X-ray film showed extensive evidence of rhinitis, but there was no evidence of sinusitis.  The examiner diagnosed the Veteran with rhinitis and he concluded that the evidence did not support a diagnosis of sinusitis at that time.  No opinion on the etiology of the Veteran's diagnosed disorder was provided.

The record next contains two private medical statements from Dr. L. F. dated in September 2008 and July 2010.  Collectively, these statements show that the Veteran has been treated for frequent recurrences of infections that require continuous preventative medications.  These letters also show that the Veteran has made frequent office visits for modification of his treatment.  Dr. F. stated that the Veteran has a "lifelong condition of Chronic Allergic Sinusitis/Rhinitis" and "he has military records that support documentation of this condition as far back as the beginning of his active duty."  See private medical statements dated September 2008 and July 2010.  

Here, the Veteran contends service connection is warranted for a sinus disorder.  He has a current diagnosis of chronic allergic sinusitis and rhinitis.  The service treatment records show that the Veteran was treated for cold and sinus-related problems since the beginning of his period of service and later service treatment records contain a diagnosis of sinusitis.  The remaining question on appeal is whether the medical evidence of record shows that the Veteran's current diagnosed disorder is related to his period of service.  Here, the Board finds that the weight of evidence favors the Veteran's claim.

First, the Veteran has credibly testified that he has experienced similar sinus-related problems since service.  It is noted that the Veteran is competent to attest to his observations of his disability, such as the onset and continuity of symptomatology.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  The Federal Circuit has held that lay evidence is one type of evidence that must be considered and competent lay evidence can be sufficient in and of itself.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  The Veteran's statements are supported by the post-service medical statements from Dr. F. that show the Veteran has a "lifelong condition" and he has continuously sought treatment for his sinus-related problems.    

The Board has considered the large gap between his separation from service and the current records showing continuous symptomatology.  In Washington v. Nicholson, 19 Vet. App. 362 (2005), the United States Court of Appeals for Veterans Claims (Court), however, stressed "The Board cannot make findings based on the absence of evidence in the appellant's [medical records] when it does not have the benefit of reviewing such records in their entirety."  Washington, 19 Vet. App. at 370.  Also, in regard to absence of such medical evidence in service, the Board notes that the Veteran has credibly testified that he has experienced sinus-related problems since his period of service.  Additionally, the Veteran testified that he has continuously sought medical treatment for his sinus problems for the past 10 to 15 years.  Therefore, to the extent, that his statements contain evidence that he has experienced continuity of symptomatology since service, this is competent and persuasive evidence.  

In addition, the record contains Dr. F.'s medical statements that links the Veteran's current diagnosed disorder to his period of service.  Dr. F. stated that a review of the Veteran's service treatment records supported a finding that his current diagnosed disorder had an onset in service.  The Board finds it pertinent that there is no contrary medical opinion of record.  Rather, the April 2008 VA examiner only opined that the Veteran did not have a current diagnosis of sinusitis, and he did not provide any statement on whether the Veteran's rhinitis was related to the symptoms he experienced in service. 

In sum, the record contains the medical statement from Dr. F., which provides a medical link between the Veteran's current disability and his service.  Dr. F. stated that the Veteran's service treatment records supported this conclusion by noting that those records documented symptoms of a sinus-related disorder since the beginning of his period of service.  There is no medical evidence of record that refutes this medical opinion.  Although the post-service treatment records do not show continuity of symptomatology since the Veteran's period of service, the Veteran has provided credible testimony concerning the sinus-related problems he experienced during service and thereafter.  Given the Veteran's statements, which are consistent with facts of record, and Dr. F.'s statement linking the current diagnosis to complaints in service, the Board will resolve any doubt in the Veteran's favor and find that the current sinus-related symptomatology is related to service.   See 38 C.F.R. § 3.303.  Accordingly, the Board concludes that service connection is warranted.


ORDER

Entitlement to service connection for a sinus disorder, currently identified as chronic allergic sinusitis and rhinitis, is granted. 


REMAND

The Veteran seeks a compensable evaluation for carpal tunnel syndrome of the right hand and service connection for a lumbar spine disorder.  After a review of the record, the Board finds that additional development is needed prior to adjudication of the claims. 

Turning first to the increased rating claim, the Board finds that a new VA examination to evaluate the current level of severity of the Veteran's carpal tunnel syndrome of the right hand is needed.  During the August 2010 Board hearing, the Veteran testified about the severity of the symptomatology associated with his right hand disability, and he described symptoms that were not reflected in the report of an April 2008 VA examination.  The Veteran reported that the carpal tunnel syndrome in his right hand affected his right thumb and his ability to grip and hold items with his right hand.  He reported that due to the weakness in his right thumb, he would drop things.  This symptomatology was not addressed in the previous examination report, and it suggests an increase in symptomatology of the Veteran's disability.  Given the Veteran's testimony and the length of time since the last VA examination, the Board finds that a new VA examination is warranted.  See Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992) (holding that, where the veteran claims that a disability is worse than when originally rated, and the available evidence is too old to adequately evaluate the current state of the condition, VA must provide a new examination).

In regards to the Veteran's service connection claim for a lumbar spine disorder, the Board finds that a new VA examination is also needed.  The Veteran should be provided with a new VA examination in order to obtain a medical opinion on the etiology of his current lumbar spine disorder (degenerative joint disease).  

Although Veteran was afforded with a VA examination in April 2008, in which the examiner provided a medical opinion, it is noted that the examiner failed to consider the Veteran's reports of continuous back problems since the 1972 back injury.  Since the Veteran is competent to report the onset of back pain in service and the continuity of such symptoms since then, the examiner must specifically address the Veteran's reports of continuity of back problems since the 1972 back injury in determining whether his current lumbar spine disorder is related to active service.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination was inadequate where the examiner did not comment on the Veteran's report of in- service injury and instead relied on the absence of evidence in the Veteran's service medical records to provide a negative opinion).  In addition, the record also now contains a private medical statement from Dr. C.R.G. dated in October 2009, in which, Dr. G. noted that the Veteran reported a positive history of back problems beginning during his period of service. 

As such, the Board finds that the Veteran should be afforded a new VA examination in order to address the question of whether his current lumbar spine disorder had an onset in service, or is otherwise related to his period of service.  In doing so, the examiner should be instructed to consider the Veteran's service treatment records, his reports of back problems since he injured his back in 1972, and the previous medical opinions of record as well as any other relevant medical evidence.

Prior to any examination, the RO/AMC should ask the Veteran to identify any outstanding records of pertinent VA and private treatment, and obtain those records. 

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should ask the Veteran to identify any outstanding records of pertinent VA and private treatment, and obtain those records.

If any identified records cannot be obtained, a memorandum should be included in the file explaining the procedures undertaken to attempt to find the records and why such attempts were not fully successful.

2.  Once all the available records have been associated with the claims folder, the Veteran should be scheduled for a VA examination to evaluate the nature and severity of his right carpal tunnel syndrome.  The claims folder must be provided to and reviewed by the examiner in conjunction with the examination.  All indicated tests and studies should be performed, to include an updated EMG study, and all findings should be set forth in detail.  

At the examination, the examiner should fully evaluate the disability associated with the Veteran's right carpal tunnel syndrome.  The examiner should indicate in detail all impairment affecting sensory, as well as motor function.  In evaluating the Veteran's disability, the examiner should offer a characterization of the severity of carpal tunnel syndrome, i.e., as mild, moderate, moderately severe, etc.

A full rationale is requested for all opinions expressed by the examiner.  If the examiner is unable to provide a requested opinion, he or she should explain why.

3.  Once all the available records have been associated with the claims folder, the Veteran should be scheduled for a VA spine examination for the purpose of determining the etiology of any current spine disability.  Perform all necessary tests, if any, and report all clinical manifestations in detail.  The claims file should be reviewed in conjunction with the examination and the examination report should reflect that such review occurred.

In the examination report, the examiner is asked to provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's currently diagnosed disability of the lumbar spine had an onset in service, or is otherwise related to his period of service, to include the 1972 injury.  In doing so, the examiner is instructed to consider the Veteran's service treatment records, his reports of back problems since he injured his back in 1972, and the previous medical opinions of record as well as any other relevant medical evidence.

A thorough rationale, to include reference to relevant evidence of record as appropriate, should be provided for all opinions expressed.  If the examiner is unable to provide any requested opinion, a supporting rationale must be provided concerning why the opinion cannot be provided.

4.  Thereafter, readjudicate the issues on appeal, considering all evidence of record.  If any benefit sought is not granted, issue a supplemental statement of the case and afford the Veteran and his representative an appropriate opportunity to respond.  The case should then be returned to the Board, as appropriate.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
TARA L. REYNOLDS 
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


